EXHIBIT 10.28

 

AGREEMENT

 

This sets forth the agreement made this 19th day of January, 2005, by and among
Forgent Networks, Inc. and its wholly owned subsidiary Compression Labs, Inc.
(“Forgent” or the “Client”), and The Roth Law Firm, P.C. (the “Law Firm”). The
Law Firm and the Client are sometimes collectively hereinafter referred to as
the “Parties.” Any one of the Parties may be sometimes hereinafter referred to
as a “Party.”

 

This Agreement concerns the Client’s retention of the Law Firm, as local
counsel, to assist Godwin & Gruber, LLP, as lead counsel, in connection with the
prosecution of the civil actions identified in Exhibit A (the “Pending
Lawsuits”)(to the extent the Law Firm is not disqualified by client conflicts),
each of which pertains to the Client’s enforcement of its rights in and to U.S.
Patent No. 4,698,672 (the “ ‘672 Patent”), together with any continuations,
continuations-in-part, divisions and/or foreign counterparts of the ‘672 Patent,
against the defendants named in the Pending Lawsuits. The Client is not engaging
the Law Firm to market or commercialize its technologies to non-infringers. The
Client understands and acknowledges that patent infringement litigation often
presents novel and difficult questions of both law and fact, and the acceptance
of the engagement by the Law Firm in this matter may preclude engagements by the
Law Firm on other matters.

 

SPECIAL DISCLOSURE. THE CLIENT ACKNOWLEDGES THAT IT WAS ADVISED TO RETAIN
INDEPENDENT LEGAL COUNSEL TO REPRESENT THE CLIENT IN CONNECTION WITH THE
NEGOTIATION AND EXECUTION OF THIS AGREEMENT. THE CLIENT FURTHER ACKNOWLEDGES
THAT IT WAS ADVISED THAT THE LAW FIRM HAS A CONFLICT OF INTEREST THAT PREVENTS
IT FROM REPRESENTING THE CLIENT IN ANY WAY WITH RESPECT TO THE NEGOTIATION AND
EXECUTION OF THIS AGREEMENT AND THAT THE LAW FIRM HAS NOT DONE SO.

 

NOW, THEREFORE, for and in consideration of the mutual agreements set forth in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed by each Party, the
Parties agree as follows:

 

1 Patents and Information Provided by Client. The Client agrees to use
commercially reasonable efforts to provide the Law Firm with all information and
documents in the possession of the Client or any entities affiliated with the
Client reasonably required in connection with performing its duties and
obligations hereunder.

 

2 Client’s Patent Rights. The Client represents and warrants that, to the best
of its knowledge after reasonable investigation, it owns the exclusive right to
enforce all rights with respect to the ‘672 Patent, including, without
limitation, the exclusive right to bring actions against others for infringement
of the ‘672 Patent, to license and sublicense the ‘672 Patent, and to collect
all royalties, license fees, profits or other revenue or valuable consideration
to be paid or exchanged by anyone else for the right to use the ‘672 Patent. The
Client agrees to timely pay all maintenance fees due on the ‘672 Patent.

 

3 Contingent Fee Compensation to Law Firm.

 

3(a) For services rendered pursuant hereto, the Client hereby agrees to pay the
Law Firm a contingent fee based on any recovery realized out of or collected
from or in connection with any Pending Lawsuit, either through settlement,
compromise or judgment, including, but not limited to, compensatory damages,
exemplary damages, attorneys’ fees, prejudgment interest, and post judgment
interest (whether through trial or settlement of any Pending Lawsuit) (such
amount of recovery is hereinafter referred to as the “Litigation Proceeds”)
after the effective date of this Agreement in an amount equal to ten percent
(10%) of all “Litigation Proceeds.” The Parties agree that the term Litigation
Proceeds includes any amount of money that is to be paid out to the Client over
any period of time as a proximate result of any Pending Lawsuit. The Law Firm
will receive its percentage interest in those amounts as they are paid to the
Client or, at the election of the Client, based upon the present value of the
amount of money that is to be paid to the Client over time. If the Client
chooses to waive any such future payments, it will pay the Law Firm an amount
equal to the Law Firm’s interest in those payments as they otherwise would have
been made to the Client. The Parties agree that the Litigation Proceeds shall
include the full fair market value of any non-monetary relief obtained or
received directly by the Client or any related entity as a proximate result of
any Pending Lawsuit, such



--------------------------------------------------------------------------------

as injunctive relief. The Law Firm’s contingent fees based on the Litigation
Proceeds from each of the Pending Lawsuits shall collectively be referred to
herein as the “Contingent Attorneys’ Fees.”

 

3(b) The Client shall pay the Contingent Attorneys’ Fees to the Law Firm
quarterly, on or before the 10th day of each succeeding calendar quarter. With
each such lump sum payment, the Client shall provide the Law Firm with a (i)
detailed accounting of all Litigation Proceeds received by the Client during the
immediately preceding calendar quarter, and (ii) a calculation of the quarterly
lump sum amount being tendered to the Law Firm. The Law Firm shall have 30 days
following its receipt of each quarterly payment and the accompanying detail
within which to verify and/or object to the Client’s calculation of the
quarterly payment amount. If the Law Firm fails to object to any quarterly
calculation within such 30 day period, the calculation and the payment received
shall, absent fraud by the Client, be deemed to have been accepted by the Law
Firm and shall be final.

 

3(c) Anything herein to the contrary notwithstanding, the Law Firm shall not be
entitled to receive, and the Client shall not be required to pay the Law Firm,
any Contingent Attorneys’ Fees under paragraph 3(a) above or otherwise out of or
with respect to the first $10 million of gross proceeds (including, but not
limited to royalties, license fees, settlement payments, compensatory damage
payments, and pre-judgment and post-judgment interest) received by the Client
from, through or out of its ‘672 Patent Licensing and infringement prosecution
program on or after January 1, 2005 (the date on which the Law Firm first
becomes entitled to receive any Contingent Attorneys’ Fees in accordance with
this paragraph 3(c), whether or not the Law Firm actually receives any
Contingent Attorneys’ Fees on such date, shall hereinafter be referred to as the
“Contingent Fee Start Date”).

 

4 Additional Hourly Rate Compensation the Law Firm.

 

4(a) In addition to the Contingent Attorneys’ Fees, the Client shall also
compensate the Law Firm for services rendered hereunder by paying the Law Firm
its reasonable attorneys’ fees based upon the Law Firm’s standard hourly rates,
being $500 per hour for attorneys and $85 per hour for legal assistants. There
will be a minimum charge of 100 attorney hours per month during the pendency of
the Pending Lawsuits, and in no event shall the amounts payable under this
paragraph 4(a) exceed $500,000 in the aggregate without the written consent of
the Client.

 

4(b) In keeping with paragraph 4(a) above, no later than thirty (30) days
following the execution hereof, the Client shall pay the Law Firm $20,000 for
services rendered by the Law Firm at its standard hourly rates prior to the date
hereof. Upon request, the Client shall also reimburse the Law Firm for all
Enforcement Expenses (as defined in paragraph 5 below) incurred by the Law Firm
prior to the date hereof.

 

5 Client Payment of Enforcement Expenses. In addition to amounts payable under
paragraphs 3 and 4, Client will reimburse Law Firm for Enforcement Expenses
reasonably incurred by Law Firm on the Client’s behalf. “Enforcement Expenses”
shall include but not limited to, travel expenses, long distance calls,
investigation fees, consultant fees, expert and witness fees, charts,
photographs, deposition fees and costs, court costs, photocopying and other
document reproduction costs, postage charges, fax charges, on-line computer
research. Law Firm shall periodically provide an itemized bill of Enforcement
Expenses, which shall be payable on receipt.

 

6 Defense of Counterclaims and Declaratory Judgment Actions. The Law Firm shall
defend any action or counterclaim relating to the `672 Patent filed against the
Client in the Eastern District of Texas by a defendant in any Pending Lawsuit on
the basis specified in paragraphs 3 and 4(a) above. To the extent that a any
action, claim or counterclaim is asserted against the Client that is unrelated
to the subject matter of the `672 Patent, and the Client desires the Law Firm to
defend the Client against such cause of action, the Law Firm and the Client may
agree to such representation on such terms as are mutually acceptable.

 

7 Assignment of ‘672 Patent or Any Rights Therein. The Law Firm and the Client
acknowledge and agree that the Client’s agreement to pay the Law Firm the
Contingent Attorneys’ Fees hereunder is in no way a conveyance or assignment of
any interest or rights to the ‘672 Patent. The Client retains the right to use
the technology in the ‘672 Patent and to make, have made, import, use, sell or
offer for sale any equipment, device or apparatus and to practice any method
covered by any claim of any of the ‘672 Patent, for the customers of the Client.

 

 



--------------------------------------------------------------------------------

8 Termination of Engagement.

 

8(a) By the Law Firm. The Law Firm may at any time, at its option (and with
Court approval in the case of any Pending Lawsuit), with or without cause,
terminate its representation of the Client hereunder by providing not less than
90 days’ prior written notice to the Client.

 

8(b) By the Client. The Client may at any time, with or without cause, terminate
the Law Firm’s representation of the Client hereunder by providing not less than
90 days’ prior written notice to the Law Firm.

 

8(c) Effect of Termination. Upon the termination of the Law Firm’s
representation of the Client hereunder by either Party, this Agreement shall be
terminated and shall no longer be of any force or effect, and neither Party
shall thereafter be liable to the other hereunder except as expressly provided
herein. Notwithstanding the termination hereof, the Client shall compensate the
Law Firm hereunder as follows:

 

8(c)1.A Client shall pay the Law Firm all hourly rate compensation due under
Paragraph 4 and all Enforcement Expenses due under paragraph 5 through the
effective date of termination (the “Termination Date”). Such amounts shall be
paid in full within 30 days of Client’s receipt of a final invoice.

 

8(c)1.B With respect to any Contingent Attorneys’ Fees due as of or subsequent
to the Termination Date with respect to any of the Pending Lawsuits that are
completed prior to the Termination Date, the Client shall continue to pay the
Law Firm such fees in accordance with the payment procedures prescribed in
paragraph 3(b) above.

 

8(d) With respect to any Pending Lawsuit that is not completed prior to the
Termination Date, but that is thereafter completed by the Client with or without
the assistance of replacement local counsel, upon receipt of any Litigation
Proceeds with respect thereto, the Client shall compensate the Law Firm
hereunder as follows:

 

(i) in the event the Law Firm exercises its option to voluntarily terminate this
representation, the Client will have no further obligation for the payment of
fees.

 

(ii) In the event the Law Firm is involuntarily terminated by Client, the Client
will be obligated to pay the fees to which the Law Firm would have been entitled
to under Paragraph 3(a) on the Litigation Proceeds obtained after termination
had it not been terminated, multiplied by a fraction, the numerator of which is
equal to the number of months beginning May 1, 2004 until the date of the
termination, and the denominator of which is equal to the number of months from
May 1, 2004 to the date of the conclusion of the Pending Lawsuit.

 

9 Audit. As long as the Law Firm is entitled to receive payments resulting from
any Litigation Proceeds, the Law Firm shall have the right to audit all
financial records of the Client related to the receipt of any such Litigation
Proceeds.

 

10 No Representation or Warranty by Law Firm. Each Party specifically recognizes
that the other Party has made no representation or warranty whatsoever regarding
the probable outcome of any Pending Lawsuit and has in no way guaranteed the
result or outcome of nor any recovery from the settlement or trail of any
Pending Lawsuit.

 

11 Other Documents. The Parties agree to execute such other documents as might
be reasonably necessary or appropriate to consummate and implement the terms of
this Agreement.

 

12 Client Option for Hourly Fees. The Client acknowledges that prior to signing
this Agreement, the Client was given the option of retaining the Law Firm to
prosecute any Pending Lawsuit on exclusively a normal hourly rate (plus costs
and expenses incurred) basis but elected instead to retain the Law Firm to
prosecute the Pending Lawsuits pursuant to the terms and conditions of this
Agreement.

 

13 Remedies for Breach. In the event that any Party hereto shall breach any of
the obligations imposed by this Agreement, then a non-breaching Party shall be
entitled to pursue a claim for monetary damages as a result of such breach. No
Party, however, shall be entitled to recover special, indirect, or consequential
damages, including lost profits, from any other Party. For purposes of this
paragraph, if the Client breaches the Agreement, the compensation to which the
Law Firm may be entitled under Paragraph 3 herein is not “special, indirect, or
consequential damages, including lost profits.”



--------------------------------------------------------------------------------

14 Successors and Assigns. This Agreement is and shall be binding and inure to
the benefit of the Parties, legal representatives, successors and assigns.

 

15 Governing Law. It is expressly understood and agreed that this Agreement
shall be governed by, construed, interpreted, and enforced in accordance with
the laws of the State of Texas.

 

16 Legal Construction. In case any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions thereof, and this Agreement shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.

 

17 Waiver and Integration Clause. This Agreement constitutes the entire
agreement among the Parties and supersedes any prior understandings or written
or oral agreement between the Parties respecting the subject matter of this
Agreement. This Agreement may not be modified or amended except by a subsequent
agreement in writing signed by the Parties. The Parties may waive any of the
conditions contained herein or any of the obligations of any other party. Any
such waiver shall be effective only if in writing and signed by the Party
waiving such condition or obligation.

 

18 Counterparts. This Agreement may be executed in multiple counterparts, each
one of which will be considered to be an original.

 

19 State Bar Notice. The Texas State Bar Act requires that Texas attorneys give
notice to their clients that the State Bar of Texas investigates and prosecutes
professional misconduct committed by Texas attorneys. Although not every
complaint against or dispute with a lawyer involves professional misconduct, the
State Bar’s Office of the General Counsel will provide information about how to
file a complaint by calling 1-800-932-1900 toll free.

 

Forgent Networks, Inc.

By:

 

/s/ Richard N. Snyder

--------------------------------------------------------------------------------

Its:

 

Chief Executive Officer

--------------------------------------------------------------------------------

Compression Labs, Inc.

By:

 

/s/ Richard N. Snyder

--------------------------------------------------------------------------------

Its:

 

Chief Executive Officer

--------------------------------------------------------------------------------

THE ROTH LAW FIRM, P.C.

By:

 

/s/ Carl Roth

--------------------------------------------------------------------------------

Its:

 

President

--------------------------------------------------------------------------------

 

 